Citation Nr: 0922106	
Decision Date: 06/11/09    Archive Date: 06/17/09

DOCKET NO.  05-17 385A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, other than post traumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1990 to 
November 1993.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of February 2004 by the 
Department of Veterans Affairs (VA) Indianapolis, Indiana 
Regional Office (RO).

The Board previously remanded this claim January 2007.


FINDINGS OF FACT

An acquired psychiatric disorder, other than PTSD, was not 
present during service, a psychosis was not manifest within a 
year of service, and any current psychiatric disorder is not 
attributable to any event or injury during service.


CONCLUSION OF LAW

An acquired psychiatric disorder, other than PTSD, was not 
incurred in or aggravated by service, and a psychosis may not 
be presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1133, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to provide a claimant notification of 
information and evidence necessary to substantiate the claim 
submitted, the division of responsibilities in obtaining 
evidence, and assistance in developing evidence, pursuant to 
the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. 
§§ 5103(a); 5103A; 5107; 38 C.F.R. § 3.159.  The notice 
requirement with respect to the Veteran's present service 
connection claim was accomplished in a December 2003 letter 
to the Veteran.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  
Importantly, the Veteran's service treatment and VA treatment 
records have been obtained, and he has not indicated there 
are any private treatment records that VA should attempt to 
obtain on his behalf.  Though the Veteran's June 2005 appeal 
indicates his request for a hearing before the Board, the 
Veteran withdrew his request for a Board hearing in a June 
2005 Appeal Hearing Options form, indicating his desire only 
for "a local hearing with in Indianapolis Regional Office" 
(which was held).  Moreover, the Veteran was scheduled for VA 
examinations on multiple occasions, but failed to appear to 
any of these examinations; therefore, the Board will evaluate 
the Veteran's claim based on the evidence of record.  
38 C.F.R. § 3.655(b).  Additionally, the AMC/RO has fully 
complied with the November 2007 Board remand of the Veteran's 
claim, and the Board does not have notice of any additional 
relevant evidence which is available but not of record.  For 
the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the claim.  Therefore, no further 
assistance to the Veteran with the development of evidence is 
required.

Prior to analyzing the Veteran's claim, the Board 
acknowledges the recent ruling in Clemons v. Shinseki, No. 
07-558 (Vet. App. Feb. 17, 2009), which discussed how the 
Board should analyze claims concerning post traumatic stress 
disorder and other acquired psychiatric disorders.  As 
emphasized in Clemons, though a Veteran may only identify 
PTSD, the Veteran's claim "cannot be limited only to that 
diagnosis, but must rather be considered a claim for any 
mental disability that may be reasonably encompassed."  Id.  
Nevertheless, the Veteran filed a separate June 2005 claim 
for PTSD and a March 2006 rating action was issued in 
connection with that claim.  Accordingly, the Board finds 
that the issues have been developed separately, and will 
limit the present analysis to the Veteran's claim for an 
acquired psychiatric disorder, not to include PTSD.

Service connection may be granted for disability due to 
disease or injury incurred in, or aggravated by, service.  
See 38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder, such 
as a psychosis, is manifest to a compensable degree within 
one year after separation from service, the disorder may be 
presumed to have been incurred in service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The Veteran's June 1989 entrance examination notes no 
psychiatric abnormalities, and the Veteran's service 
treatment record contains no complaints or treatments related 
to any psychiatric disorders.  The Board acknowledges that 
the Veteran's separation examination is not of record; 
however, there is no indication in the Veteran's service 
personnel record that he was separated for any medical 
reason, much less a psychiatric condition.

The Veteran's first post service treatment for any 
psychiatric condition of record is a February 2003 VA 
treatment record.  At this time, the Veteran indicated 
concerns of "some underlying psychiatric problems."  During 
this visit, the Veteran reported family, job and educational 
difficulties, which triggered concerns that the Veteran may 
have some psychiatric issues.  Based on this initial 
assessment, the physician diagnosed the Veteran with a 
personality disorder.  

A June 2003 VA treatment record continues to document the 
Veteran's psychological treatment, and he was diagnosed to 
have bipolar disorder personality/adjustment disorder.  There 
is no indication that the physician related any of the 
Veteran's then diagnoses to military service or any events 
therein.

At a May 2003 VA psychological consultation, the Veteran was 
seen based on a positive depression screening.  During this 
visit, the Veteran reported a preference for solitude after 
the military, but described "no traumatic events and told of 
no particular situations in which he felt let down."  In 
fact, the Veteran further stated that "he liked military 
life."  Though unable to provide extensive psychological 
testing, the physician diagnosed the Veteran with possible 
personality disorder not otherwise specified and possible 
bipolar disorder/cyclothymia, and recommended a follow-up 
evaluation.  There is no indication in this record of any 
connection between these diagnoses and the Veteran's military 
service.  

In May 2003 the Veteran reported for a follow-up VA 
psychological evaluation.  The Veteran mentioned a variety of 
situations that caused him psychological difficulty.  At this 
time, the Veteran relayed his account of "bad dreams," 
which he related to his duties in the military documenting 
"the aftermath of combat (like in desert storm) and 
incidents like homicide, murder and accidents."  (His 
occupational specialty was graphics documentation 
specialist.)  However, the Veteran indicated that he didn't 
think of these instances frequently and only that at times 
did they cause "bad dreams."  Based on a psychological 
examination of the Veteran, the psychiatrist diagnosed the 
Veteran with Axis I Bipolar Disorder, not otherwise specified 
versus Cyclothymic Disorder and Axis II personality disorder, 
not otherwise specified.  At no time does the psychiatrist 
indicate that these disorders are related to the Veteran's 
military service in anyway.

The Board has considered the Veteran's statements, as to his 
belief that his acquired psychiatric disorders are related to 
his military service; however, the Veteran, as a lay person, 
is not competent to offer a medical diagnosis or to assert 
medical causation of his disorder.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  To the extent that the Veteran's 
testimony may be interpreted as linking his disorders to 
military service, the Board finds that his statements alone 
are insufficient to support his service connection claim.  

The most probative pieces of evidence in a claim for service 
connection are medical treatment records and appropriate 
medical opinions.  In this case, the service treatment 
records are silent for any psychiatric disorder.  There is 
likewise an absence of any record of medical treatment for 
any psychological disorder for a period of more than 10 years 
after active duty service (1993-2003), which also weighs 
against the Veteran's claim.  See Maxon v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  Additionally, no medical 
opinion of record indicates there is any nexus between the 
Veteran's military service and his currently diagnosed 
psychiatric disabilities. 

As the most probative evidence contradicts any assertion of a 
chronic disability since 1993, or that any current 
psychological disorder is related to service, the greater 
weight of the evidence is against the claim for service 
connection.  That being so, a basis upon which to establish 
service connection for an acquired psychological disorder, 
other than PTSD, has not been established, and the appeal is 
denied.






ORDER

Service connection for an acquired psychiatric disorder, 
other than PTSD, is denied.



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


